Case 7:15-cr-00005-NSR Document 329 Filed 07/16/20 Page 1 of 3
        Case 7:15-cr-00005-NSR Document 329 Filed 07/16/20 Page 2 of 3




cannot obtain a written waiver from Defendant, counsel must provide an affidavit
confirming counsel has obtained Defendant’s consent. The affidavit must establish
that counsel (1) consulted with Defendant regarding his or her right to be present at
all conferences, (2) discussed with Defendant the current public health emergency
created by the COVID-19 pandemic and the restrictions to courthouse access that
have been implemented as a result, and (3) obtained Defendant’s consent to willingly
and voluntarily give up his or her right to be present at conferences for the period of
time in which access to the courthouse has been restricted on account of the COVID-
19 pandemic. The affidavit shall be e-filed with the Court no later than one (1) day
before the scheduled teleconference.
      The Government is directed to communicate with the Warden or other
managerial supervisor at the correctional facility wherein the named defendant is
being housed, within 24 hours prior to the scheduled hearing, and prepare an updated
report concerning the remedial measures being undertaken at the facility to prevent
the spread of the COVID-19 disease and extent of the disease at the facility. This
report shall include the following information: (1) the preventative procedures that
have been adopted by the facility to contain the spread of the COVID-19 disease, (2)
the number of detainees and/or inmates who have been diagnosed with the disease,
to date, (2) the number of staff members who have been diagnosed with the disease,
to date, (3) an estimate of any suspected, but undiagnosed, cases of the disease
amongst either detainees/inmates or staff members, as well as the basis for that
estimation, (4) the quarantine procedures that have been, or will be, implemented to
contain patients with either confirmed or unconfirmed diagnoses, (5) the sanitation
procedures that that have been, or will be, implemented to clean areas/surfaces used
by patients with either confirmed or unconfirmed diagnoses, and (6) any further
details that will assist the Court in making its bail determination.

                                           2
Case 7:15-cr-00005-NSR Document 329 Filed 07/16/20 Page 3 of 3
